PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cosmescu, Ioan
Application No. 15/697,335
Filed: 6 Sep 2017
For ULTRAPOLAR ELECTROSURGERY BLADE AND PENCIL FOR USE IN ESU MONOPOLAR AND BIPOLAR MODES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed June 7, 2021, pursuant to 37 C.F.R. § 1.181, requesting that the holding of abandonment in the above-identified application be withdrawn.  

The above-identified application became abandoned for failure to submit an Appeal Brief within two-months of the filing of a Notice of Appeal, filed on December 7, 2020.  No extensions of time pursuant to 37 C.F.R. § 1.136(a) were received.  Accordingly, the above-identified application became abandoned on February 8, 2021.  A Notice of Abandonment was mailed on May 12, 2021.  

With this petition, Petitioner has asserted that the holding of abandonment should be withdrawn.  It is noted an Appeal Brief was filed on June 7, 2021, along with a four-month extension of time so as to make timely the response. 

Considering the facts and circumstances of the delay at issue, as set forth on petition, it is concluded that Petitioner has met the burden of establishing that a timely submission was received.  

Accordingly, the petition under 37 C.F.R. § 1.181(a) is GRANTED.  The holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, so that the application may receive further processing in due course.  The Technology Center’s support staff will notify the Examiner 

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning the status of this application should be directed to the Technology Center.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.